DENY; and Opinion Filed July 25, 2019.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00834-CV

                           IN RE JANATA MONTGOMERY, Relator

                  Original Proceeding from the 303rd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-18-00132

                              MEMORANDUM OPINION
                           Before Justices Bridges, Osborne, and Carlyle
                                    Opinion by Justice Osborne
        Before the Court is relator’s petition for writ of mandamus. To be entitled to mandamus

relief, a relator must show both that the trial court has clearly abused its discretion and that relator

has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding). “Due to the extraordinary nature of the remedy, the right to mandamus relief

generally requires a predicate request for action by the respondent, and the respondent’s erroneous

refusal to act.” In re Coppola, 535 S.W.3d 506, 510 (Tex. 2017) (orig. proceeding). As the party

seeking relief, the relator has the burden of providing the Court with a sufficient mandamus record

to establish her right to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992)

(orig. proceeding). Based on the record before us, we conclude relator has not shown she is entitled
to the relief requested. Accordingly, we deny relator’s petition for writ of mandamus. See TEX.

R. APP. P. 52.8(a) (the court must deny the petition if the court determines relator is not entitled

to the relief sought).




                                                    /Leslie Osborne/
                                                    LESLIE OSBORNE
                                                    JUSTICE


190834F.P05




                                                 –2–